DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-10, 12-17, and 19-20 were previously pending and subject to the non-final action filed Aug. 05, 2020. In the response filed Nov. 04, 2020, claims 1, 4, 10, 13, 17 and 19 were amended. Therefore, claims 1, 3-10, 12-17, and 19-20 are currently pending and subject to the final action below.

Response to Arguments
Applicant’s arguments, see pages 10-12, filed Nov. 04, 2020 with respect to claims 1, 3-10, 12-17, and 19-20 under 35 U.S.C. 103 have been fully considered but they are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weatherhead et al. (USPGPUB: 20120083906; Filed Date: Sep. 30, 2010, hereinafter “Weatherhead-3906”) in view of Siemens (PCS 7 in the mining industry, Pub Date: Sep. 2016, hereinafter “Siemens”) in view of Weatherhead-7624 (USPGPUB: 20080097624; Filed Date: Sep. 28, 2007, hereinafter “Weatherhead-7624”) and in further view of Cemal (An Expert System for Diagnosing Faults on CNC Machine Tool Breakdown, June 1992, hereinafter “Cemal”).
Regarding independent claim 1, Weatherhead-3906 teaches: A method of visualizing one or more interlock chains in a process control system, (Weatherhead-3906 − [0009] One or more embodiments of the present disclosure relate to an enhanced operation diagnostics system that can provide an operator with a summary of operational conditions associated with a particular control action, together with the present statuses of the respective conditions.[0010-0011] The condition summaries can be organized according to category, allowing a user to navigate the condition statuses according their respective categories (e.g., alarms, interlocks, permissives, module mode, etc.).)
wherein a plurality of field components in the process control system implement a plurality of respective functions in accordance with one or more process control modules, (Weatherhead-3906 − [0031] HMI 102 can exchange data with controller 106 to facilitate visualization of information relating to controlled processes 110.sub.1-110.sub.N and to allow an operator to submit data to controller 106 in the form of issued commands (e.g., cycle start commands, device actuation commands, etc.), setpoint values, and the like. [0034] For example, it may be undesirable to activate a first conveyor if a downstream conveyor is not also running. The portion of the control program that controls the first conveyor may therefore contain an interlock from the downstream conveyor that ensures the downstream conveyor is running before the first conveyor is allowed to run.)
and wherein the method comprises: detecting, by one or more computing devices, an interlock event causing a stoppage of at least a first field component of the plurality of field components; (Weatherhead-3906 − [0048] Valve control module 402 can be programmatically associated with a number of intrinsic and extrinsic conditions that dictate when setting of output 442 is allowed to occur. For instance, a limit switch input 408 indicating when the valve is in the closed position can be linked to an appropriate "Closed Limit Switch" input of valve module 402)
obtaining, by the one or more computing devices, pre-configured interlock logic data associated with the plurality of field components, (Weatherhead-3906 − [0049] Generation of condition diagnostic information for the exemplary valve control module described above is illustrated in FIG. 5. Status display generator 506 can be embedded within or otherwise associated with a display screen or faceplate 508 that is part of a visualization application running on a human-machine interface that is communicatively coupled with the controller.)
wherein the pre-configured interlock logic data specifies conditions that trigger interlock for each of the plurality of field components, (Weatherhead-3906 − [0050] Status display generator 506 can be linked to valve control module 402 using any appropriate referencing mechanism. Once this association between status display generator 506 and valve control module 402 has been established, status display generator 506 can automatically be made aware of any conditions (e.g., permissives, interlocks, alarms, modes, etc.) associated with the valve control module 402 that must be satisfied before the module will allow valve control output 422 to be set)
and causing, by the one or more computing devices, at least the first interlock chain visualization to be presented to a user via a user interface. (Weatherhead-3906 − [0050] Status display generator 506 can be linked to valve control module 402 using any appropriate referencing mechanism. Once this association between status display generator 506 and valve control module 402 has been established, status display generator 506 can automatically be made aware of any conditions (e.g., permissives, interlocks, alarms, modes, etc.) associated with the valve control module 402 that must be satisfied before the module will allow valve control output 422 to be set)

Weatherhead-3906 does not explicitly teach: and wherein the first subset includes (i) the first field component and (ii) the primary interlock source;
However, Siemens teaches: and wherein the first subset includes (i) the first field component and (ii) the primary interlock source; (Siemens − [pdf page 49-50, Sect. 5.4] The interface displays a series of multiple conveyor belts. A primary crusher screening, first conveyor belt, second conveyor belt and third conveyor belt. An alarm icon displayed in red on the first conveyor belt.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Weatherhead-3906 and Siemens to obtain a method of detecting alarms and displaying the alarms 

Weatherhead-3906 does not explicitly teach: the pre-configured interlock logic data includes data defining a plurality of interlock configuration objects conforming to an object oriented programming protocol, and each of the plurality of interlock configuration objects represents an interlocking relationship between a respective pair of field components among the plurality of field components;
However, Weatherhead-7624 teaches: the pre-configured interlock logic data includes data defining a plurality of interlock configuration objects conforming to an object oriented programming protocol, (Weatherhead-7624 − [0030] System 100 can include various interlock switches, for fault diagnostic coverage. [0022] State propagation components are provide within a hierarchical architecture where control information such as resets, faults, are communicated up or down hierarchy of modules. [0027] The logic includes program code for communicating control information to communicate up or down hierarchy of the modules.)
and each of the plurality of interlock configuration objects represents an interlocking relationship between a respective pair of field components among the plurality of field components; (Weatherhead-7624 − [0026-0027] The propagation components can be a parent child relationship with other subordinate equipment objects or modules.)
automatically generating, by the one or more computing devices analyzing the pre- configured interlock logic data, at least a first interlock chain visualization, wherein the first interlock chain visualization graphically indicates interlock dependencies among at least a first subset of the plurality of field components, (Weatherhead-7624 − [0077-0078] Visualization aspects include associated graphics that present the resource state and properties to applications interacting with the resource. For example: faceplates, icons, state overlays, edit dialogs, help files. At 780, system messages allow modules to listen for and publish data model messages to external components. Inbound messages are typically used to manage modules (configure, initialize, propagate properties, and so forth) and publish messages on module activity (resource state, data model messages, and so forth).)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Weatherhead-3906, Siemens, and Weatherhead-7624 to obtain a method of detecting alarms and displaying the alarms conditions in a human machine interface (HMI). Weatherhead-7624 teaches monitoring status of modules in a parent and child relationships. Weatherhead-3906, Siemens and Weatherhead-7624 are analogous art of solving the problem for monitoring components in an automation processing plant. The motivation for 

Weatherhead-3906 does not explicitly teach: at least in part by identifying each instance of the plurality of interlock configuration objects that represent the interlocking relationship between the first field component and a respective field component from the respective pair of field components to determine a primary interlock source,
However, Cemal teaches: at least a first interlock chain visualization at least in part by identifying each instance of the plurality of interlock configuration objects that represent the interlocking relationship between the first field component and a respective field component from the respective pair of field components to determine a primary interlock source, (Cemal – [pdf page 4-5] The expert system select an existing database for determining the structural and hierarchical components. For example Machine Tool (GMEISTER.42A) is select, a hierarchical list of menus are displayed in Fig. 3. Illustrated in Fig. 3, the Headstock is the main component, the V-Belt pulley sub component of the Headstock and the Pressure sleeve is sub component of the V-belt pulley. Based on structural information, it is possible to view the hierarchical structural information of the machine tool to guide the user as illustrated in Fig. 3. For example an alarm/fault such as insufficient part blockage would generate the diagnosis with the structural information as illustrated in Fig. 5.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Weatherhead-3906, Siemens, Weatherhead-7624, and Cemal to obtain a method of detecting alarms and 
Regarding dependents claim 3, Weatherhead-3906, Siemens, Weatherhead-7624 and Cemal discloses all the features with respect to claim 1 as outlined above.
Weatherhead-3906 teaches: wherein the information associated with the first field component includes one or both of (i) a state of the first field component, and (ii) a measurement obtained by the first field component. (Weatherhead-3906 − [0052] Diagnostic area 602, generated by status display generator 506, lists the one or more conditions or categories of conditions that affect the availability of the "open valve" operation, and indicates which conditions are preventing the operation. Conditions or categories having a checkmark are in a proper state to allow the desired open command to be issued. Conditions with an "X" are preventing the open command from being issued and must be corrected before the valve can be opened.)
Regarding dependents claim 4, Weatherhead-3906, Siemens, Weatherhead-7624 and Cemal discloses all the features with respect to claim 3 as outlined above.
Weatherhead-3906 teaches: wherein automatically generating at least a first interlock chain visualization includes: automatically generating a first interlock chain visualization that extends only between a graphic representation of the primary interlock source. (Weatherhead-3906 − [0052] Diagnostic area 602, generated by status display generator 506, lists the one or more conditions or categories of conditions that affect the availability of the "open valve" operation, and indicates which conditions are preventing the operation. Conditions or categories having a checkmark are in a proper state to allow the desired open command to be issued. Conditions with an "X" are preventing the open command from being issued and must be corrected before the valve can be opened.)
Regarding dependents claim 5, Weatherhead-3906, Siemens, Weatherhead-7624 and Cemal discloses all the features with respect to claim 3 as outlined above.
Weatherhead-3906 does not explicitly teach: wherein automatically generating at least a first interlock chain visualization includes: automatically generating a first interlock chain visualization that extends at least between a graphic representation of a root field component of the first interlock chain and a graphic representation of the first field component.
However, Siemens teaches: wherein automatically generating at least a first interlock chain visualization includes: automatically generating a first interlock chain visualization that extends at least between a graphic representation of a root field component of the first interlock chain and a graphic representation of the first field component. (Siemens − [pdf page 50, Sect. 5.4] An emergency stop was triggered in the area of the first conveyor belt, causing an alarm to be triggered by the PCS 7 alarm logging system and to be displayed in the alarm line of the runtime interface. The block icons for the route and the group are marked with an alarm icon. As a result of the alarm, the drive of the first conveyor belt was stopped and locked to prevent a restart.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Weatherhead-3906, Siemens, Weatherhead-7624, and Cemal to obtain a method of detecting alarms and displaying the alarms conditions in a human machine interface (HMI). Weatherhead-7624 teaches monitoring status of modules in a parent and child relationships. Weatherhead-3906, Siemens, Weatherhead-7624 and Cemal are analogous art of solving the problem for monitoring components in an automation processing plant. The motivation for combining provides the benefit of monitoring individual devices (parts) in the automation component.
Regarding dependents claim 6, Weatherhead-3906, Siemens, Weatherhead-7624 and Cemal discloses all the features with respect to claim 3 as outlined above.
Weatherhead-3906 teaches: automatically generating, by the one or more computing devices, a first interlock chain visualization that extends at least between (i) a graphic representation of a field component shared between the first interlock chain and a second interlock chain, and (ii) the graphic representation of the first field component; (Weatherhead-3906 − [0053] Since permissive indicator 610 represents a composite status of the multiple permissives 416 depicted in FIG. 4, this category of conditions can be expanded (e.g., by selecting the permissives icon 610) to display the statuses of the individual permissives. An exemplary permissive display 702 is illustrated in FIG. 7 as a "pop-up" display that can be overlaid over display screen 508 when the permissive icon 610 is selected. In the present example, permissive #3 of the permissives 416 is in a state that is preventing the valve from being opened.)
automatically generating, by the one or more computing devices, a second interlock chain visualization that extends at least between (i) either the graphic representation of the shared field component or another graphic representation of the shared field component, and (ii) a graphic representation of a second field component of the plurality of field components; (Weatherhead-3906 − [0053] Since permissive indicator 610 represents a composite status of the multiple permissives 416 depicted in FIG. 4, this category of conditions can be expanded (e.g., by selecting the permissives icon 610) to display the statuses of the individual permissives. An exemplary permissive display 702 is illustrated in FIG. 7 as a "pop-up" display that can be overlaid over display screen 508 when the permissive icon 610 is selected. In the present example, permissive #3 of the permissives 416 is in a state that is preventing the valve from being opened.)
Weatherhead-3906 does not explicitly teach: and wherein the graphic representation of the second field component is not included in the first interlock chain visualization, and the graphic representation of the first field component is not included in the second interlock chain visualization.
However, Siemens teaches: and wherein the graphic representation of the second field component is not included in the first interlock chain visualization, and the graphic representation of the first field component is not included in the second interlock chain visualization. (Siemens − [pdf page 51, Sect. 5.4] To determine the cause of the alarm, open the faceplate for the group and switch to the "Object list" view. The red symbols in the list mark the object that triggered the system stop. Switching between different faults in the object list view.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Weatherhead-3906, Siemens, Weatherhead-7624, and Cemal to obtain a method of detecting alarms and displaying the alarms conditions in a human machine interface (HMI). Weatherhead-7624 teaches monitoring status of modules in a parent and child relationships. Weatherhead-3906, Siemens, Weatherhead-7624 and Cemal are analogous art of solving the problem for monitoring components in an automation processing plant. The motivation for combining provides the benefit of monitoring individual devices (parts) in the automation component.
Regarding dependents claim 7, Weatherhead-3906, Siemens, Weatherhead-7624 and Cemal discloses all the features with respect to claim 6 as outlined above.
Weatherhead-3906 teaches: wherein causing at least the first interlock chain visualization and the second interlock chain visualization to be presented to the user via the user interface includes: causing the first interlock chain visualization to be presented to the user via the user interface; (Weatherhead-3906 − [0051] Status display generator 506, having analyzed valve control module 402 and determined that a necessary condition has not been met, can display an overall status icon 514 on display screen 508 conveying that the "valve open" command is not available (as indicated by the "X"). Status display generator 506 can also provide an expansion button 512 that, when touched or clicked, will provide more detailed diagnostic information relating to the conditions and their present statuses, as illustrated in FIG. 6.)
Weatherhead-3906 does not explicitly teach: and causing the second interlock chain visualization to be presented to the user via the user interface, and the first interlock chain visualization to be hidden on the user interface, in response to the user selecting the second interlock chain visualization.
However, Siemens teaches: and causing the second interlock chain visualization to be presented to the user via the user interface, and the first interlock chain visualization to be hidden on the user interface, in response to the user selecting the second interlock chain visualization. (Siemens − [pdf page 51, Sect. 5.4] To determine the cause of the alarm, open the faceplate for the group and switch to the "Object list" view. The red symbols in the list mark the object that triggered the system stop. Switching between different faults in the object list view.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Weatherhead-3906, Siemens, Weatherhead-7624, and Cemal to obtain a method of detecting alarms and displaying the alarms conditions in a human machine interface (HMI). Weatherhead-7624 teaches monitoring status of modules in a parent and child relationships. Weatherhead-3906, Siemens, Weatherhead-7624 and Cemal are analogous art of solving the problem for monitoring components in an automation processing plant. The motivation for combining provides the benefit of monitoring individual devices (parts) in the automation component.
Regarding dependents claim 8, Weatherhead-3906, Siemens, Weatherhead-7624 and Cemal discloses all the features with respect to claim 1 as outlined above.
Weatherhead-3906 does not explicitly teach: causing, by the one or more computing devices, a single reset control to be presented to the user, via the user interface, contemporaneously with the first interlock chain visualization; detecting, by the one or more computing devices, a user activation of the single reset control; and in response to detecting the user activation of the single reset control, causing, by the one or more computing devices, a reset of at least the first subset of the plurality of field components. 
However, Siemens teaches: causing, by the one or more computing devices, a single reset control to be presented to the user, via the user interface, contemporaneously with the first interlock chain visualization; (Siemens − [pdf page 52, Sect. 5.4] Before you can put the faulty conveyor belt back into operation, you must acknowledge the current fault and reset the belt conveyor drive again.)
detecting, by the one or more computing devices, a user activation of the single reset control; (Siemens − [pdf page 52, Sect. 5.4] Before you can put the faulty conveyor belt back into operation, you must acknowledge the current fault and reset the belt conveyor drive again.)
and in response to detecting the user activation of the single reset control, causing, by the one or more computing devices, a reset of at least the first subset of the plurality of field components. (Siemens − [pdf page 52, Sect. 5.4] Before you can put the faulty conveyor belt back into operation, you must acknowledge the current fault and reset the belt conveyor drive again.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Weatherhead-3906, Siemens, Weatherhead-7624, and Cemal to obtain a method of detecting alarms and displaying the alarms conditions in a human machine interface (HMI). Weatherhead-7624 teaches monitoring status of modules in a parent and child relationships. 
Regarding dependents claim 9, Weatherhead-3906, Siemens, Weatherhead-7624 and Cemal discloses all the features with respect to claim 1 as outlined above.
Weatherhead-3906 teaches: detecting, by the one or more computing devices, a subsequent interlock event causing a stoppage of at least a second field component of the plurality of field components; (Weatherhead-3906 − [0043] As can be seen in FIG. 3, diagnostic summary display 324 is a customized condition summary for the command output 314 (in this exemplary scenario, a machine start command) that displays conditions 308.sub.1-308.sub.N as a list 326 together with checkboxes 332 indicating whether the respective conditions are in a state that allows the desired action to be carried out.)
obtaining, by the one or more computing devices, updated interlock logic data associated with the plurality of field components, wherein the updated interlock logic data specifies new conditions that trigger interlock for each of at least some of the plurality of field components; (Weatherhead-3906 − [0043] The checkbox indications can update their respective statuses substantially in real-time as the operator acts to correct the various missing conditions, providing a visual confirmation that all missing conditions have been corrected. The summary 324 can be invoked by the operator through any suitable interaction with the HMI 304, such as by triggering an icon 320 associated with the status display generator 322 and positioned next to the display item 316 used to issue the associated command.)
automatically generating, by the one or more computing devices analyzing the updated interlock logic data, at least a second interlock chain visualization, (Weatherhead-3906 − [0043] The checkbox indications can update their respective statuses substantially in real-time as the operator acts to correct the various missing conditions, providing a visual confirmation that all missing conditions have been corrected. The summary 324 can be invoked by the operator through any suitable interaction with the HMI 304, such as by triggering an icon 320 associated with the status display generator 322 and positioned next to the display item 316 used to issue the associated command.)
wherein the second interlock chain visualization graphically indicates interlock dependencies among at least a second subset of the plurality of field components, and wherein the second subset includes (i) the second field component (Weatherhead-3906 − [0052] Diagnostic area 602, generated by status display generator 506, lists the one or more conditions or categories of conditions that affect the availability of the "open valve" operation, and indicates which conditions are preventing the operation. Conditions or categories having a checkmark are in a proper state to allow the desired open command to be issued. Conditions with an "X" are preventing the open command from being issued and must be corrected before the valve can be opened.)
Weatherhead-3906 does not explicitly teach: and (ii) at least one other field component of the plurality of field components; and causing, by the one or more computing devices, at least the second interlock chain visualization to be presented via the user interface.
However, Siemens teaches: and (ii) at least one other field component of the plurality of field components; and causing, by the one or more computing devices, at least the second interlock chain visualization to be presented via the user interface. (Siemens − [pdf page 50, Sect. 5.4] An emergency stop was triggered in the area of the first conveyor belt, causing an alarm to be triggered by the PCS 7 alarm logging system and to be displayed in the alarm line of the runtime interface. The block icons for the route and the group are marked with an alarm icon. As a result of the alarm, the drive of the first conveyor belt was stopped and locked to prevent a restart.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Weatherhead-3906, Siemens, Weatherhead-7624, and Cemal to obtain a method of detecting alarms and displaying the alarms conditions in a human machine interface (HMI). Weatherhead-7624 teaches monitoring status of modules in a parent and child relationships. Weatherhead-3906, Siemens, Weatherhead-7624 and Cemal are analogous art of solving the problem for monitoring components in an automation processing plant. The motivation for combining provides the benefit of monitoring individual devices (parts) in the automation component.
Regarding independent claim 10, Weatherhead-3906 teaches: A system for visualizing one or more interlock chains in a process control system, (Weatherhead-3906 − [0009] One or more embodiments of the present disclosure relate to an enhanced operation diagnostics system that can provide an operator with a summary of operational conditions associated with a particular control action, together with the present statuses of the respective conditions.[0010-0011] The condition summaries can be organized according to category, allowing a user to navigate the condition statuses according their respective categories (e.g., alarms, interlocks, permissives, module mode, etc.).)
wherein a plurality of field components in the process control system implement a plurality of respective functions in accordance with one or more process control modules, and wherein the system comprises: (Weatherhead-3906 − [0031] HMI 102 can exchange data with controller 106 to facilitate visualization of information relating to controlled processes 110.sub.1-110.sub.N and to allow an operator to submit data to controller 106 in the form of issued commands (e.g., cycle start commands, device actuation commands, etc.), setpoint values, and the like. [0034] For example, it may be undesirable to activate a first conveyor if a downstream conveyor is not also running. The portion of the control program that controls the first conveyor may therefore contain an interlock from the downstream conveyor that ensures the downstream conveyor is running before the first conveyor is allowed to run.)
a configuration database; one or more computing devices; and one or more memories storing instructions that, when executed by one or more processors of the one or more computing devices, (Weatherhead-3906 − [0029] FIG. 1 illustrates an exemplary control environment in which the enhanced operation diagnostics of the present invention can be used. Data read into or generated by controller 106 can be stored in memory addresses within controller memory, which can comprise native memory or removable storage media. [0030] The controller I/O can communicate with the controller's processor over a backplane such that the digital and analog signals can be read into and controlled by the control programs.)
cause the one or more computing devices to detect an interlock event causing a stoppage of at least a first field component of the plurality of field components, (Weatherhead-3906 − [0048] Valve control module 402 can be programmatically associated with a number of intrinsic and extrinsic conditions that dictate when setting of output 442 is allowed to occur. For instance, a limit switch input 408 indicating when the valve is in the closed position can be linked to an appropriate "Closed Limit Switch" input of valve module 402)
obtain, from the configuration database, pre-configured interlock logic data associated with the plurality of field components, (Weatherhead-3906 − [0049] Generation of condition diagnostic information for the exemplary valve control module described above is illustrated in FIG. 5. Status display generator 506 can be embedded within or otherwise associated with a display screen or faceplate 508 that is part of a visualization application running on a human-machine interface that is communicatively coupled with the controller.)
wherein the pre-configured interlock logic data specifies conditions that trigger interlock for each of the plurality of field components, (Weatherhead-3906 − [0050] Status display generator 506 can be linked to valve control module 402 using any appropriate referencing mechanism. Once this association between status display generator 506 and valve control module 402 has been established, status display generator 506 can automatically be made aware of any conditions (e.g., permissives, interlocks, alarms, modes, etc.) associated with the valve control module 402 that must be satisfied before the module will allow valve control output 422 to be set)
and, cause at least the first interlock chain visualization to be present to a user via a user interface. (Weatherhead-3906 − [0050] Status display generator 506 can be linked to valve control module 402 using any appropriate referencing mechanism. Once this association between status display generator 506 and valve control module 402 has been established, status display generator 506 can automatically be made aware of any conditions (e.g., permissives, interlocks, alarms, modes, etc.) associated with the valve control module 402 that must be satisfied before the module will allow valve control output 422 to be set)
Weatherhead-3906 does not explicitly teach: and wherein the first subset includes (i) the first field component and (ii) the primary interlock source,
However, Siemens teaches: and wherein the first subset includes (i) the first field component and (ii) the primary interlock source, (Siemens − [pdf page 49-50, Sect. 5.4] The interface displays a series of multiple conveyor belts. A primary crusher screening, first conveyor belt, second conveyor belt and third conveyor belt. An alarm icon displayed in red on the first conveyor belt.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Weatherhead-3906 and Siemens to obtain a method of detecting alarms and displaying the alarms conditions in a human machine interface (HMI). Weatherhead-3906 teaches the “HMI” for generating a status associated with the controlled process of permissive and interlock conditions. Siemens teaches generating status of alarms of a processing plant 

Weatherhead-3906 does not explicitly teach: the pre-configured interlock logic data includes data defining a plurality of interlock configuration objects conforming to an object oriented programming protocol, and each of the plurality of interlock configuration objects represents an interlocking relationship between a respective pair of field components among the plurality of field components;
However, Weatherhead-7624 teaches: the pre-configured interlock logic data includes data defining a plurality of interlock configuration objects conforming to an object oriented programming protocol, (Weatherhead-7624 − [0030] System 100 can include various interlock switches, for fault diagnostic coverage. [0022] State propagation components are provide within a hierarchical architecture where control information such as resets, faults, are communicated up or down hierarchy of modules. [0027] The logic includes program code for communicating control information to communicate up or down hierarchy of the modules.)
and each of the plurality of interlock configuration objects represents an interlocking relationship between a respective pair of field components among the plurality of field components, (Weatherhead-7624 − [0026-0027] The propagation components can be a parent child relationship with other subordinate equipment objects or modules.)
automatically generate, by analyzing the pre-configured interlock logic data, at least a first interlock chain visualization, wherein the first interlock chain visualization graphically indicates interlock dependencies among at least a first subset of the plurality of field components,  (Weatherhead-7624 − [0077-0078] Visualization aspects include associated graphics that present the resource state and properties to applications interacting with the resource. For example: faceplates, icons, state overlays, edit dialogs, help files. At 780, system messages allow modules to listen for and publish data model messages to external components. Inbound messages are typically used to manage modules (configure, initialize, propagate properties, and so forth) and publish messages on module activity (resource state, data model messages, and so forth).)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Weatherhead-3906, Siemens, and Weatherhead-7624 to obtain a method of detecting alarms and displaying the alarms conditions in a human machine interface (HMI). Weatherhead-7624 teaches monitoring status of modules in a parent and child relationships. Weatherhead-3906, Siemens and Weatherhead-7624 are analogous art of solving the problem for monitoring components in an automation processing plant. The motivation for combining provides the benefit of monitoring individual devices (parts) in the automation component.
Weatherhead-3906 does not explicitly teach: at least in part by identifying each instance of the plurality of interlock configuration objects that represent the interlocking 
However, Cemal teaches: at least a first interlock chain visualization at least in part by identifying each instance of the plurality of interlock configuration objects that represent the interlocking relationship between the first field component and a respective field component from the respective pair of field components to determine a primary interlock source, (Cemal – [pdf page 4-5] The expert system select an existing database for determining the structural and hierarchical components. For example Machine Tool (GMEISTER.42A) is select, a hierarchical list of menus are displayed in Fig. 3. Illustrated in Fig. 3, the Headstock is the main component, the V-Belt pulley sub component of the Headstock and the Pressure sleeve is sub component of the V-belt pulley. Based on structural information, it is possible to view the hierarchical structural information of the machine tool to guide the user as illustrated in Fig. 3. For example an alarm/fault such as insufficient part blockage would generate the diagnosis with the structural information as illustrated in Fig. 5.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Weatherhead-3906, Siemens, Weatherhead-7624, and Cemal to obtain a method of detecting alarms and displaying the alarms conditions in a human machine interface (HMI). Weatherhead-7624 teaches monitoring status of modules in a parent and child relationships. Weatherhead-3906, Siemens, Weatherhead-7624 and Cemal are analogous art of solving the problem for monitoring components in an automation processing plant. The 
Regarding dependents claim 12, Weatherhead-3906, Siemens, Weatherhead-7624 and Cemal discloses all the features with respect to claim 10 as outlined above.
Weatherhead-3906 teaches: wherein the instructions further cause the one or more computing devices to: cause information associated with the first field component to be presented to the user via the user interface, (Weatherhead-3906 − [0051] Status display generator 506, having analyzed valve control module 402 and determined that a necessary condition has not been met, can display an overall status icon 514 on display screen 508 conveying that the "valve open" command is not available (as indicated by the "X"). Status display generator 506 can also provide an expansion button 512 that, when touched or clicked, will provide more detailed diagnostic information relating to the conditions and their present statuses, as illustrated in FIG. 6.)
wherein the information associated with the first field component includes one or both of (i) a state of the first field component, and (ii) a measurement obtained by the first field component. (Weatherhead-3906 − [0052] Diagnostic area 602, generated by status display generator 506, lists the one or more conditions or categories of conditions that affect the availability of the "open valve" operation, and indicates which conditions are preventing the operation. Conditions or categories having a checkmark are in a proper state to allow the desired open command to be issued. Conditions with an "X" are preventing the open command from being issued and must be corrected before the valve can be opened.)
Regarding dependents claim 13, Weatherhead-3906, Siemens, Weatherhead-7624 and Cemal discloses all the features with respect to claim 12 as outlined above.
Weatherhead-3906 teaches: wherein the first interlock chain visualization extends only between a graphic representation of the first field component and a graphic representation of the primary interlock source. (Weatherhead-3906 − [0052] Diagnostic area 602, generated by status display generator 506, lists the one or more conditions or categories of conditions that affect the availability of the "open valve" operation, and indicates which conditions are preventing the operation. Conditions or categories having a checkmark are in a proper state to allow the desired open command to be issued. Conditions with an "X" are preventing the open command from being issued and must be corrected before the valve can be opened.)
Regarding dependents claim 14, Weatherhead-3906, Siemens, Weatherhead-7624 and Cemal discloses all the features with respect to claim 12 as outlined above.
Weatherhead-3906 does not explicitly teach: wherein the first interlock chain visualization extends at least between a graphic representation of a root field component of the first interlock chain and a graphic representation of the first field component. 
However, Siemens teaches: wherein the first interlock chain visualization extends at least between a graphic representation of a root field component of the first interlock chain and a graphic representation of the first field component. (Siemens − [pdf page 50, Sect. 5.4] An emergency stop was triggered in the area of the first conveyor belt, causing an alarm to be triggered by the PCS 7 alarm logging system and to be displayed in the alarm line of the runtime interface. The block icons for the route and the group are marked with an alarm icon. As a result of the alarm, the drive of the first conveyor belt was stopped and locked to prevent a restart.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Weatherhead-3906, Siemens, Weatherhead-7624, and Cemal to obtain a method of detecting alarms and displaying the alarms conditions in a human machine interface (HMI). Weatherhead-7624 teaches monitoring status of modules in a parent and child relationships. Weatherhead-3906, Siemens, Weatherhead-7624 and Cemal are analogous art of solving the problem for monitoring components in an automation processing plant. The motivation for combining provides the benefit of monitoring individual devices (parts) in the automation component.
Regarding dependents claim 15, Weatherhead-3906, Siemens, Weatherhead-7624 and Cemal discloses all the features with respect to claim 12 as outlined above.
Weatherhead-3906 teaches: wherein the instructions cause the one or more computing devices to: automatically generate a first interlock chain visualization that extends at least between (i) a graphic representation of a field component shared between the first interlock chain and a second interlock chain, and (ii) the graphic representation of the first field component; (Weatherhead-3906 − [0053] Since permissive indicator 610 represents a composite status of the multiple permissives 416 depicted in FIG. 4, this category of conditions can be expanded (e.g., by selecting the permissives icon 610) to display the statuses of the individual permissives. An exemplary permissive display 702 is illustrated in FIG. 7 as a "pop-up" display that can be overlaid over display screen 508 when the permissive icon 610 is selected. In the present example, permissive #3 of the permissives 416 is in a state that is preventing the valve from being opened.)
automatically generate a second interlock chain visualization that extends at least between (i) either the graphic representation of the shared field component or another graphic representation of the shared field component, and (ii) a graphic representation of a second field component of the plurality of field components; (Weatherhead-3906 − [0053] Since permissive indicator 610 represents a composite status of the multiple permissives 416 depicted in FIG. 4, this category of conditions can be expanded (e.g., by selecting the permissives icon 610) to display the statuses of the individual permissives. An exemplary permissive display 702 is illustrated in FIG. 7 as a "pop-up" display that can be overlaid over display screen 508 when the permissive icon 610 is selected. In the present example, permissive #3 of the permissives 416 is in a state that is preventing the valve from being opened.)
and cause at least the first interlock chain visualization and the second interlock chain visualization to be presented to the user via the user interface, (Weatherhead-3906 − [0051] Status display generator 506, having analyzed valve control module 402 and determined that a necessary condition has not been met, can display an overall status icon 514 on display screen 508 conveying that the "valve open" command is not available (as indicated by the "X"). Status display generator 506 can also provide an expansion button 512 that, when touched or clicked, will provide more detailed diagnostic information relating to the conditions and their present statuses, as illustrated in FIG. 6.)
Weatherhead-3906 does not explicitly teach: wherein the graphic representation of the second field component is not included in the first interlock chain visualization, and the graphic representation of the first field component is not included in the second interlock chain visualization.
However, Siemens teaches: wherein the graphic representation of the second field component is not included in the first interlock chain visualization, and the graphic representation of the first field component is not included in the second interlock chain visualization. (Siemens − [pdf page 51, Sect. 5.4] To determine the cause of the alarm, open the faceplate for the group and switch to the "Object list" view. The red symbols in the list mark the object that triggered the system stop. Switching between different faults in the object list view.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Weatherhead-3906, Siemens, Weatherhead-7624, and Cemal to obtain a method of detecting alarms and displaying the alarms conditions in a human machine interface (HMI). Weatherhead-7624 teaches monitoring status of modules in a parent and child relationships. Weatherhead-3906, Siemens, Weatherhead-7624 and Cemal are analogous art of solving the problem for monitoring components in an automation processing plant. The motivation for combining provides the benefit of monitoring individual devices (parts) in the automation component.
Regarding dependents claim 16, Weatherhead-3906, Siemens, Weatherhead-7624 and Cemal discloses all the features with respect to claim 10 as outlined above.
Weatherhead-3906 does not explicitly teach: wherein the instructions further cause the one or more computing devices to: cause a single reset control to be presented to the user, via the user interface, contemporaneously with the first interlock chain visualization; detect a user activation of the single reset control; and in response to detecting the user activation of the single reset control, cause a reset of at least the first subset of the plurality of field components.
However, Siemens teaches: wherein the instructions further cause the one or more computing devices to: cause a single reset control to be presented to the user, via the user interface, contemporaneously with the first interlock chain visualization; (Siemens − [pdf page 52, Sect. 5.4] Before you can put the faulty conveyor belt back into operation, you must acknowledge the current fault and reset the belt conveyor drive again.)
detect a user activation of the single reset control; (Siemens − [pdf page 52, Sect. 5.4] Before you can put the faulty conveyor belt back into operation, you must acknowledge the current fault and reset the belt conveyor drive again.)
and in response to detecting the user activation of the single reset control, cause a reset of at least the first subset of the plurality of field components. (Siemens − [pdf page 52, Sect. 5.4] Before you can put the faulty conveyor belt back into operation, you must acknowledge the current fault and reset the belt conveyor drive again.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Weatherhead-3906, Siemens, Weatherhead-7624, and Cemal to obtain a method of detecting alarms and displaying the alarms conditions in a human machine interface (HMI). Weatherhead-7624 teaches monitoring status of modules in a parent and child relationships. Weatherhead-3906, Siemens, Weatherhead-7624 and Cemal are analogous art of solving the problem for monitoring components in an automation processing plant. The motivation for combining provides the benefit of monitoring individual devices (parts) in the automation component.
Regarding independent claim 17, Weatherhead teaches: A non-transitory, computer-readable medium storing instructions that, when executed by one or more computing devices, cause the one or more computing devices to:
detect an interlock event causing a stoppage of at least a first field component of a plurality of field components in a process control system, (Weatherhead-3906 − [0048] Valve control module 402 can be programmatically associated with a number of intrinsic and extrinsic conditions that dictate when setting of output 442 is allowed to occur. For instance, a limit switch input 408 indicating when the valve is in the closed position can be linked to an appropriate "Closed Limit Switch" input of valve module 402)
wherein the plurality of field components implement a plurality of respective physical functions in accordance with one or more process control modules; (Weatherhead-3906 − [0031] HMI 102 can exchange data with controller 106 to facilitate visualization of information relating to controlled processes 110.sub.1-110.sub.N and to allow an operator to submit data to controller 106 in the form of issued commands (e.g., cycle start commands, device actuation commands, etc.), setpoint values, and the like. [0034] For example, it may be undesirable to activate a first conveyor if a downstream conveyor is not also running. The portion of the control program that controls the first conveyor may therefore contain an interlock from the downstream conveyor that ensures the downstream conveyor is running before the first conveyor is allowed to run.)
obtain pre-configured interlock logic data associated with the plurality of field components, (Weatherhead-3906 − [0049] Generation of condition diagnostic information for the exemplary valve control module described above is illustrated in FIG. 5. Status display generator 506 can be embedded within or otherwise associated with a display screen or faceplate 508 that is part of a visualization application running on a human-machine interface that is communicatively coupled with the controller.)
wherein the pre-configured interlock logic data conditions that trigger interlock for each of the plurality of field components, (Weatherhead-3906 − [0050] Status display generator 506 can be linked to valve control module 402 using any appropriate referencing mechanism. Once this association between status display generator 506 and valve control module 402 has been established, status display generator 506 can automatically be made aware of any conditions (e.g., permissives, interlocks, alarms, modes, etc.) associated with the valve control module 402 that must be satisfied before the module will allow valve control output 422 to be set)
and cause at least the first interlock chain visualization to be presented to a user via a user interface. (Weatherhead-3906 − [0050] Status display generator 506 can be linked to valve control module 402 using any appropriate referencing mechanism. Once this association between status display generator 506 and valve control module 402 has been established, status display generator 506 can automatically be made aware of any conditions (e.g., permissives, interlocks, alarms, modes, etc.) associated with the valve control module 402 that must be satisfied before the module will allow valve control output 422 to be set)
Weatherhead-3906 does not explicitly teach: and wherein the first subset includes (i) the first field component and (ii) the primary interlock source;
However, Siemens teaches: and wherein the first subset includes (i) the first field component and (ii) the primary interlock source; (Siemens − [pdf page 49-50, Sect. 5.4] The interface displays a series of multiple conveyor belts. A primary crusher screening, first conveyor belt, second conveyor belt and third conveyor belt. An alarm icon displayed in red on the first conveyor belt.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Weatherhead-3906 and Siemens to obtain a method of detecting alarms and displaying the alarms conditions in a human machine interface (HMI). Weatherhead-3906 teaches the “HMI” for generating a status associated with the controlled process of permissive and interlock conditions. Siemens teaches generating status of alarms of a processing plant and hierarchy visualization of each process control in an automation environment and the status of each field device. Weatherhead-3906 and Siemens are analogous art of solving the problem for monitoring components in an automation processing plant. The motivation for combining provides the benefit of monitoring individual devices (parts) in the automation component.

Weatherhead-3906 does not explicitly teach: the pre-configured interlock logic data includes data defining a plurality of interlock configuration objects conforming to an object oriented programming protocol, and each of the plurality of interlock configuration objects represents an interlocking relationship between a respective pair of field components among the plurality of field components; 
However, Weatherhead-7624 teaches: the pre-configured interlock logic data includes data defining a plurality of interlock configuration objects conforming to an object oriented programming protocol, (Weatherhead-7624 − [0030] System 100 can include various interlock switches, for fault diagnostic coverage. [0022] State propagation components are provide within a hierarchical architecture where control information such as resets, faults, are communicated up or down hierarchy of modules. [0027] The logic includes program code for communicating control information to communicate up or down hierarchy of the modules.)
and each of the plurality of interlock configuration objects represents an interlocking relationship between a respective pair of field components among the plurality of field components; (Weatherhead-7624 − [0026-0027] The propagation components can be a parent child relationship with other subordinate equipment objects or modules.)
automatically generate, by analyzing the pre-configured interlock logic data, at least a first interlock chain visualization, wherein the first interlock chain visualization graphically indicates interlock dependencies among at least a first subset of the plurality of field components, (Weatherhead-7624 − [0077-0078] Visualization aspects include associated graphics that present the resource state and properties to applications interacting with the resource. For example: faceplates, icons, state overlays, edit dialogs, help files. At 780, system messages allow modules to listen for and publish data model messages to external components. Inbound messages are typically used to manage modules (configure, initialize, propagate properties, and so forth) and publish messages on module activity (resource state, data model messages, and so forth).)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Weatherhead-3906, Siemens, and Weatherhead-7624 to obtain a method of detecting alarms and displaying the alarms conditions in a human machine interface (HMI). Weatherhead-7624 teaches monitoring status of modules in a parent and child relationships. Weatherhead-3906, Siemens and Weatherhead-7624 are analogous art of solving the problem for monitoring components in an automation processing plant. The motivation for combining provides the benefit of monitoring individual devices (parts) in the automation component.
Weatherhead-3906 does not explicitly teach: at least in part by identifying each instance of the plurality of interlock configuration objects that represent the interlocking relationship between the first field component and a respective field component from the respective pair of field components to determine a primary interlock source,
However, Cemal teaches: at least a first interlock chain visualization at least in part by identifying each instance of the plurality of interlock configuration objects that represent the interlocking relationship between the first field component and a respective field component from the respective pair of field components to determine a Cemal – [pdf page 4-5] The expert system select an existing database for determining the structural and hierarchical components. For example Machine Tool (GMEISTER.42A) is select, a hierarchical list of menus are displayed in Fig. 3. Illustrated in Fig. 3, the Headstock is the main component, the V-Belt pulley sub component of the Headstock and the Pressure sleeve is sub component of the V-belt pulley. Based on structural information, it is possible to view the hierarchical structural information of the machine tool to guide the user as illustrated in Fig. 3. For example an alarm/fault such as insufficient part blockage would generate the diagnosis with the structural information as illustrated in Fig. 5.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Weatherhead-3906, Siemens, Weatherhead-7624, and Cemal to obtain a method of detecting alarms and displaying the alarms conditions in a human machine interface (HMI). Weatherhead-7624 teaches monitoring status of modules in a parent and child relationships. Weatherhead-3906, Siemens, Weatherhead-7624 and Cemal are analogous art of solving the problem for monitoring components in an automation processing plant. The motivation for combining provides the benefit of monitoring individual devices (parts) in the automation component.
Regarding dependents claim 19, Weatherhead-3906, Siemens, Weatherhead-7624 and Cemal discloses all the features with respect to claim 17 as outlined above.
Weatherhead-3906 teaches: wherein the first interlock chain visualization extends only between a graphic representation of the primary interlock source. (Weatherhead-3906 − [0052] Diagnostic area 602, generated by status display generator 506, lists the one or more conditions or categories of conditions that affect the availability of the "open valve" operation, and indicates which conditions are preventing the operation. Conditions or categories having a checkmark are in a proper state to allow the desired open command to be issued. Conditions with an "X" are preventing the open command from being issued and must be corrected before the valve can be opened.)
Regarding dependents claim 20, Weatherhead-3906, Siemens, Weatherhead-7624 and Cemal discloses all the features with respect to claim 17 as outlined above.
Weatherhead-3906 does not explicitly teach: wherein the instructions further cause the one or more computing devices to: cause a single reset control to be presented to the user, via the user interface, contemporaneously with the first interlock chain visualization; detect a user activation of the single reset control; and in response to detecting the user activation of the single reset control, cause a reset of at least the first subset of the plurality of field components.
However, Siemens teaches: wherein the instructions further cause the one or more computing devices to: cause a single reset control to be presented to the user, via the user interface, contemporaneously with the first interlock chain visualization; (Siemens − [pdf page 52, Sect. 5.4] Before you can put the faulty conveyor belt back into operation, you must acknowledge the current fault and reset the belt conveyor drive again.)
detect a user activation of the single reset control; (Siemens − [pdf page 52, Sect. 5.4] Before you can put the faulty conveyor belt back into operation, you must acknowledge the current fault and reset the belt conveyor drive again.)
and in response to detecting the user activation of the single reset control, cause a reset of at least the first subset of the plurality of field components. (Siemens − [pdf page 52, Sect. 5.4] Before you can put the faulty conveyor belt back into operation, you must acknowledge the current fault and reset the belt conveyor drive again.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Weatherhead-3906, Siemens, Weatherhead-7624, and Cemal to obtain a method of detecting alarms and displaying the alarms conditions in a human machine interface (HMI). Weatherhead-7624 teaches monitoring status of modules in a parent and child relationships. Weatherhead-3906, Siemens, Weatherhead-7624 and Cemal are analogous art of solving the problem for monitoring components in an automation processing plant. The motivation for combining provides the benefit of monitoring individual devices (parts) in the automation component.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395.  The examiner can normally be reached on Monday-Friday 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/CARL E BARNES JR/Examiner, Art Unit 2177                                                                                                                                                                                                        

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177